Citation Nr: 1241638	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  09-08 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of hydrocephalus, to include headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from May 1988 to December 1988 and from February 2005 to February 2006.  She also has National Guard service.
This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Veteran in this case is a "veteran" as that term is defined under the law, for the purposes of the period of active duty from May 1988 to December 1988 and from February 2005 to February 2006, it is not established that she is a "veteran" for purposes of her National Guard service.  In Allen v. Nicholson, 21 Vet. App. 54 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that the Army National Guard is only a reserve component "while in the service of the United States."  10 U.S.C.A. § 10106.  Section 12401 of title 10, U.S. Code, provides that "members of the Army National Guard of the United States and the Air National Guard of the United States are not in active Federal service except when ordered thereto under law."  10 U.S.C.A. § 12401.  Thus, a member of the National Guard holds a status as a member of the federal military or the state militia, but never both at once. See Perpich v. Department of Defense, 496 U.S. 334 (1990) ("[National Guard members] now must keep three hats in their closets--a civilian hat, a state militia hat, and an army hat--only one of which is worn at any particular time.").  In Perpich, the United States Supreme Court discussed the dual scheme of the state and federal National Guard systems: 

Since 1933 all persons who have enlisted in a state National Guard unit have simultaneously enlisted in the National Guard of the United States.  In the latter capacity they become a part of the Enlisted Reserve Corps of the Army, but unless and until ordered to active duty in the Army, they retain their status as members of a separate state Guard unit.  Id. at 345. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) interpreted Perpich to stand for the proposition that "members of the National Guard only serve the Federal military when they are formally called into the military service of the United States [and that at] all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Clark v. United States, 322 F.3d 1358, 1366 (Fed. Cir. 2003).  Pursuant to 38 C.F.R. § 3.6(c) (3), Federal active duty for training includes full-time duty performed by members of the National Guard of any State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505.  38 C.F.R. § 3.6(c) (3).  However, for that full-time duty to be considered "Federal active duty for training," it must be ordered by the Secretary of respective service department (here, the Army).  See 32 U.S.C. §§ 316, 502, 503, 504, 505. 

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1132 (West 2002).  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227   (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. 

38 C.F.R. § 3.304(b) requires that VA, rather than the claimant, bear the burden of proving that the disability at issue pre-existed entry into service, and that the disability was not aggravated by service, before the presumption of soundness on entrance into active service may be rebutted.  See also Cotant v. Principi, 17 Vet. App. 116 (2003).

A pre-existing disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a), (b) (2011).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153.  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).  If VA fails to rebut the section 1111 presumption, the claim is one for service connection, not aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Veteran's National Guard records show that she was on inactive duty training (INACDUTRA) in October 2006 when she passed out and fell while standing at attention.  It is not clear from the record whether this was state or Federal service and the nature of the service must be verified on remand.  An individual on INACDUTRA (if it is Federal service) is entitled to disability compensation only for residuals of injuries suffered, including from acute myocardial infarction, cardiac arrest, or cerebrovascular accident, and not for disability based on disease.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993); 38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a).  Therefore, the Veteran may not be awarded service connection for hydrocephalus based on the October 2006 incident.  However, service connection may be awarded for any injuries that resulted from the October 2006 episode of syncope, if she was in Federal service at the time.  Furthermore, service connection is available for hydrocephalus based on a period of active service.
 
The treatment records from after the October 2006 incident indicate that the Veteran was unconscious for a minute and that this was the first such episode.  There was nothing obvious that precipitated it and there were no warning symptoms.  Other problems that had simultaneously occurred were headaches and a tremor.  Head CT scans and MRI scans showed chronic hydrocephalous, and the Veteran had previously had syncopal spells following head trauma inflicted by an abusive husband.  The Veteran was diagnosed with syncope and collapse, resolved, with no clear etiology, obstructive hydrocephalus that was probably congenital, and headaches, which were probably mixed vascular-tension.

The Veteran had a VA examination in October 2007.  She reported head trauma from 1991 to 1992 from an abusive relationship, pressure from a Kevlar helmet in February 2005, and getting hit in the nose while playing sports in December 2005.  It was noted that she had undergone shunt surgery for hydrocephalus in April 2007.  Over the past year the Veteran had had weekly migraine headaches.  Less than half the attacks were prostrating, and they usually lasted for hours.  The examiner diagnosed the Veteran with hydrocephalus and opined that it was not caused by wearing a helmet that was too small during service.  The rationale was that wearing a Kevlar helmet cannot cause aqueductal stenosis and that there is no evidence to support that it can cause any intercranial condition.  The examiner felt that it was likely congenital.

In May 2008 a private neurologist wrote that he reviewed the Veteran's military records and felt that her diagnosis of hydrocephalus may or may not be congenital, but that it was definitely aggravated during active duty in 2005 to 2006 when the first symptoms appeared after she returned to the United States.  The Veteran reported to the neurologist that she had an episode of syncope in February 2005.

In December 2008 the VA examiner reviewed the Veteran's claims file and wrote that there was no objectionable, measurable way in which active duty had aggravated or worsened the condition of arrested hydrocephalus, which was an incidental finding when the Veteran was evaluated for a syncopal episode after the October 2006 syncope incident.  The record did not show any objective or measurable findings for the Veteran as related to hydrocephalus beyond the usual expected course, which could be construed to be as a result of military service or conditions of service.  Therefore, the physician felt it was less likely than not that hydrocephalus was permanently aggravated or worsened beyond the normal progression during any active duty military service.

Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As discussed above, the Veteran cannot, as a matter of law, be service-connected for hydrocephalus based upon the October 2006 incident.  The VA physician did not use the standard of whether there was clear and unmistakable evidence that the hydrocephalus predated active service and was not aggravated beyond its natural course therein.  Furthermore, no opinion was given regarding the Veteran's headaches.  Therefore, the claim must be remanded for a new examination before it can be decided on the merits.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should verify the nature of the Veteran's service in October 2006.  Was it state or Federal service and was it INACDUTRA or some other type of service?  Any documentation obtained must be included in the claims file.

2.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to obtain any additional evidence, not already of record, which pertains to the claim for service connection for residuals of hydrocephalus, to include headaches.  Document any unsuccessful attempts to obtain such records.

3.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of her hydrocephalus and headaches.  The claims file must be made available to the examiner in connection with the examination.  The examiner should then offer an opinion as to:

Whether there is clear and unmistakable evidence that hydrocephalus existed prior to either period of active service and, if so, whether there is clear and unmistakable evidence that it was not aggravated beyond its natural course during both periods of active duty.  The examiner may not consider the October 2006 National Guard training in rendering an opinion on hydrocephalus.

If there is not clear and unmistakable evidence that hydrocephalus existed prior to either period of active service, is it at least as likely as not (a 50 percent or higher degree of probability) that it is related to a period of active service?  The examiner may not consider the October 2006 National Guard training in rendering an opinion on hydrocephalus.

If, and only if the Veteran's October 2006 service is determined to be Federal service, then the examiner should be requested to offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's headaches are related to either period of active service or to injury sustained during an episode of syncope during October 2006 National Guard service.  

A complete rationale must be provided for any opinion provided.

4.  Readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and her representative, and give them an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


